Case 2:17-cV-O7121-.]FB-GRB Document 19 Filed 12/19/18 Page 1 of 1 Page|D #: 153

 

F l L E o
UNITED sTArEs DISTRICT coURT us d%$§§§¥<c$@%l@`étu.N.Y.
EASTERN DISTRICT oF NEW YoRK
X *k DEC 19 2313 §
ALvITEs CENTENo, et al., ;
Plaimiffs, : LONG lsl.ANo oFFlcE
. oRDER
-against- : l7-CV-07121 (JFB) (GRB)

DBD CONTRACTING LLC., et al.

Defendants.

 

X
JOSEPH F. BIANCO, District Judge:

The parties have submitted to the Court for approval a Settlement Agreernent, which has
been executed by all parties, resolving the instant litigation. (ECF No. 16.)

It is well settled that judicially supervised settlements are an exception to the rule that
employees cannot waive claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201,
et seq., for unpaid wages and overtime. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d
199, 206-07 (2d Cir. 2015). Having carefully reviewed the Settlement Agreement, and for the
reasons set forth on the record during the conference held on December 19, 2018, the Court finds
that it is fair and reasonable under all of the circumstances Accordingly, IT IS HEREBY
ORDERED that approval of the Settlement Agreement, including attorney’s fees and costs, is

granted

SO ON)ERED{

§ QEJ\Q\(\ &)°\{\§Q /'
,,,,r,`¢`rr` 7 w ii
Jose F. Bianco
Unite States District Judge
Dated: December 19, 2018
Central Islip, New York

